EXHIBIT 16.1 Letter of Dominic K.F. Chan & Co. dated May 11, 2016 May 11, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 We have read the statements made by Eco Energy Tech Asia, Ltd. (the “Company”) in Item 4.01 of the Company’s Current Report on Form 8-K dated May 11, 2016 and agree with the statements made regarding our firm. We have no basis to agree or disagree with other statements of the Company made under Item 4.01 therein. /s/Dominic K.F. Chan & Co. Certified Public Accountants
